Citation Nr: 1507476	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  14-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin disability.  

2.  Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for skin disability.

The Board previously denied entitlement to service connection for skin disability in August 2005.  Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.

The issue of service connection for skin disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In August 2005, the Board denied service connection for skin disability.    

2.  Evidence received more than one year after the August 2005 Board decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for skin disability.


CONCLUSION OF LAW

New and material evidence has been received since the Board's August 2005 decision, and the claim of service connection for skin disability is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim for service connection for skin disability, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.

Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for skin disability was initially denied in an August 2005 Board decision on the basis that a current disability had not been shown to be connected to service. 

Since the August 2005 Board decision, the courts have placed greater emphasis on the concept that a lay person can be competent to report the symptoms or diagnoses he personally observed and experienced or was told about.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran stated during the November 2014 Board hearing that the bumps and skin blemishes which began during service have continued and even worsened in severity and frequency of breakouts ever since service.  Moreover, new private treatment records have been submitted which document the Veteran's reports that his current skin symptoms began during service and have continued ever since.  The appellant is competent to report symptoms such as the type of skin bumps or breakouts he experiences and when they began.  For purposes of reopening, his reports are presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's reports, which now receive greater emphasis than before under current case law, pertain to a basis for the prior denial and raise a reasonable possibility of substantiating the claim in that they trigger VA's duty to provide a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that they qualify as new and material evidence and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for skin disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits, as an inquiry was made by SSA regarding whether the Veteran received VA benefits in June 2014, when the Veteran was 60 years old.  This raises the possibility that there are outstanding records pertaining to SSA disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As an SSA disability determination and any related medical records have not yet been requested or associated with the claims file, a remand is necessary to identify and obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

In addition, a file in the VBMS system marked as received on August 27, 2014, includes photographs of the Veteran's skin symptoms.  The file is categorized as "STR-Medical" and the first two pages of the file are pictures of a folder typically used to hold service treatment records.  However, it is unclear whether the photographs are truly from service as there are no dates or labels on the photographs and the Veteran has facial hair in some of them.  Moreover, the Veteran has never reported that photographs were taken during service of his skin symptoms.  Therefore, the Board requests that the agency of original jurisdiction (AOJ) determine the origin of the photographs and when they were produced and update the virtual file, if necessary.  

As the Veteran stated during the Board hearing and as the medical evidence of record demonstrates, the current diagnosis for the Veteran's skin symptoms has yet to be determined.  The previous diagnoses include hidradenitis, folliculitis, contact and allergic dermatitis, eczema, rash, and nonspecific skin eruptions.  The Veteran has reported that his current symptoms began during service and that the same skin symptoms have continued ever since.  A VA examiner has yet to provide an etiology opinion which both considers the Veteran's lay statements and provides a complete rationale for the opinions provided.  As such, a new VA examination is warranted to determine whether the Veteran's skin disability(s) is etiologically related to service.  

All records of ongoing VA treatment must be obtained and associated with the virtual file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The AOJ should review the August 27, 2014 entry in the VBMS record titled "STR-Medical" and determine whether the photographs are from service or are post-service in origin.  If the AOJ determines that the photographs are post-service in origin, the AOJ should undertake action to correct the electronic record to properly reflect the origin of the photographs.

3.  The AOJ should obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits, if any, as well as the medical records relied upon concerning that claim.

4.  Once the above development has been completed, if service connection for skin disability cannot be granted, afford the Veteran a VA examination to determine whether any current skin disability is related to military service or, to the extent that a shaving rash pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, whether present upon examination or present at some point since service, had onset in service or is otherwise related to a disease or injury in service, including the Veteran's reported skin outbreak.  

In addition, the Board notes that a mild shaving rash was noted on the Veteran's enlistment examination.  Therefore, the examiner should also determine whether a shaving rash disability underwent an increase in underlying disability during service.

The examiner should provide a rationale for each of the opinions that specifically take into account the Veteran's reports of his history, the reported in-service symptoms, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


